DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to the phrase of Independent claim 1 “inject steam and hot water through the injection member into the food item” and Independent claim 11 “injecting steam by a steam portion and injecting hot water by a hot water portion into the food item”.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   Though the specification teaches injecting steam and hot water, the specification and drawings are specific to injecting relative a container (fig. 5 ref. 20).  Though the specification teaches at par. 0037 and par. 0049-0050 injecting into “a food item”, importantly the “food item” as taught by the specification is specific to ref. 20 which illustrates a container for holding a food item.  However, the specification is silent to a description or illustration of the injecting member actually penetrating a food relative the claimed injecting “into the food”.  The claimed “into the food item” is specific to internal as opposed to external and thus the specification and drawings are silent to injecting “into the food item”, i.e. a required penetrating the food surface.  Though applicants specification teaches food which may be thick soup or noodles, importantly par. 0054 teaches for heating the food to be heated.  Applicants injecting is specific to a food item container with a food item therein as further evident by applicants drawings.  Injecting for heating a food item is different from the claimed injection “into the food item” or injecting into the food item containing a food type.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 11 are rejected due to the phrase “hot water”, as the term “hot” is a relative term, which renders the claim indefinite.  The term “hot water” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “hot water”; it is unclear as to what degree of difference is encompassed by this phrase, if not “hot”.  It is unclear if the phrase is with respect to actively heated water, with respect to a desired temperature of provided water to the hot water portion, with respect to water heated to vapor or with respect to something different altogether.
 Claims 1-10 are rejected due to the phrase of Independent claim 1, “the steam portion and the hot water portion is configured to inject steam and hot water through the injection member” since it is unclear if the phrase “configured to” is with respect simultaneous injection of both, if the phrase is with respect to alternating steam and hot water through a same injection member, if the phrase is with respect to a claimed “to inject”, i.e. configured with a pump, with respect to a desired portion relative the “steam portion”, i.e. mixed, with respect to “configured to” with a water portion as opposed to dry steam or with respect to something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwag et al. (20140137857) in view of Kirchhoff (4906485).
Kwag teaches a food heating device, comprising:
a placement device (par. 0022 par. 0023; one or more support part ref. 11), comprising a casing (par. 0021; ref., 10) and a placement board (par. 0022; ref. 31; par. 0028), the placement board being disposed in the casing (par. 0022) and configured to place a food item (par. 0027) and a heating device (par. 0024 steam generator), comprising a steam portion (par. 0025), a hot water portion (par. 0024 water heated to generate steam) and an injection member (par. 0025), wherein the steam portion and the hot water portion are in communication with the injection member (par. 0024-0025), the injection member passes through the casing (par. 0025; hole 12 formed in cavity 10) and is movably provided corresponding to the placement board (par. 0051, 0053, 0055), the steam portion configured to inject steam through the injection member onto the food item on the placement board so as to heat the food item (par. 0033).
Kwag teaches a cooking appliance for steam cooking and thus one of ordinary skill in the art would have been motivated to look to the art of steam cooking devices as taught by Kirchhoff.  
Kirchhoff teaches a device for cooking food comprising a steam device which injects steam into the food item.  Kirchhoff teaches the steam comprising an amount of water for injecting into the food (col. 6 lines 28-36).
Since Kwag teaches providing a steam cooking mode, since Kwag teaches injecting the steam into a same cooking cavity as Kirchhoff and since Kwag teaches injection of hot air and water vapor into the food (fig. 1 ref. 22) using a same injection nozzle.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Kwag and Kirchhoff and provide the generated steam as taught by both into the food item for its art recognized purpose of cooking the inside of the food by introducing the steam directly into the interior of the food (col. 2 lines 36-41) and more specifically for its art recognized purpose of replacing an amount of water which is lost in the case of heating under the same conditions but without the introduction of water as taught by Kirchhoff (col. 3 lines 1-4) thus providing advantageous results and maintaining a moisture content within the food.
With respect to the claimed steam portion and the hot water portion being configured to inject steam and hot water through the injection member into the food item on the placement board so as to heat the food item.  Since Kirchhoff teaches steam comprising water vapor at a desired amount.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the steam as taught by Kwag comprising a desired amount of water, such as in the instant case water vapor as taught by Kirchhoff thus providing a desired amount of water to the food during cooking to replace an amount of water which is lost in the case of heating under the same conditions but without the introduction of water as taught by Kirchhoff (col. 3 lines 1-4) thus providing advantageous results and maintaining a moisture content within the food during steam heating.
With respect to method claim 11 Kwag teaches food heating method, comprising steps of:
moving out a placement board from a casing of a placement device such that the placement board is exposed (par. 0032 where moving out is taken with respect to manually for providing the food therein);
placing a food item on the placement board being exposed (par. 0032; food received in the cooking container; being exposed relative prior to covered);
moving back the placement board into the casing such that the placement board is enclosed (par. 0032 placed on support 11)
Injecting steam (par. 0029) by a steam portion (par. 0024).  Kwag teaches a hot water portion (par. 0024 water tank) and injecting into the food item on the placement board through an injection member (par. 0025) of a heating device (par. 0021) so as to heat the food item (par. 0033), wherein the steam portion and the hot water portion are in communication with the injection member (par. 0024), and the injection member passes through the casing and is movably provided corresponding to the placement board (par. 0051, 0055).
With respect to the claimed steam portion and the hot water portion being configured to inject steam and hot water through the injection member into the food item on the placement board so as to heat the food item.  Since Kirchhoff teaches steam comprising water vapor at a desired amount.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the steam as taught by Kwag comprising a desired amount of water, such as in the instant case water vapor as taught by Kirchhoff thus providing a desired amount of water to the food during cooking to replace an amount of water which is lost in the case of heating under the same conditions but without the introduction of water as taught by Kirchhoff (col. 3 lines 1-4) thus providing advantageous results and maintaining a moisture content within the food during steam heating.
	With respect to claim 2, a movement device (par. 0047), comprising a sliding block (par. 0047; rack gear) and a sliding shaft (par. 0047; support part), the sliding block being movably provided on the sliding shaft (par. 0048), wherein the injection member is connected to the sliding block (par. 0051).
The movement device further comprises a member, and the member is fixed on the sliding block and holds the injection member.  Though silent to a clamping member, Kwag teaches the injection member “connected” to the movement device and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a specific kind of attaching member, such as in the instant case a clamp, for the same purpose as taught by Kwag of connecting the injection member to the movement device for injecting steam (par. 0025).
	Wherein the movement device further comprises a fixing base (par. 0030 opening closing member; fig. 4 ref. 40), the fixing base is fixed on the casing (fig. 4 ref. 40; par. 0030 on inner wall of), and the injection member movably passes through the fixing base and the casing (fig. 5-6; par. 0030).
Wherein the step of injecting steam and hot water further comprises steps of: 
driving the injection member such that the injection member moves (par. 0051) and passes through the casing to further insert into the food item (fig. 5-fig. 6; further insert with respect to in the casing of fig. 5 and further inserted with respect to fig. 6).
With respect to the claimed steam portion and the hot water portion being configured to inject steam and hot water through the injection member into the food item on the placement board so as to heat the food item.  Since Kirchhoff teaches steam comprising water vapor at a desired amount.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the steam as taught by Kwag comprising a desired amount of water, such as in the instant case water vapor as taught by Kirchhoff thus simultaneously generating steam and hot water, and simultaneously injecting steam and hot water into the interior of the food item through the injection member so as to heat the food in the interior of the food item and providing a desired amount of water to the food during cooking to replace an amount of water which is lost in the case of heating under the same conditions but without the introduction of water as taught by Kirchhoff (col. 3 lines 1-4) thus providing advantageous results and maintaining a moisture content within the food during steam heating.
Though silent to the injection member moves downward, Kwag recognizes a length of the nozzle may be controlled to move.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the injection which is controlled to move further moves downward, where the extent of downward or origin is not claimed thus providing an injection member moves at a desired direction within the cavity and aligning with a hole of a container which is not directly horizontal thereto.  Thus providing an advantage of lining up misaligned nozzle and receiving container.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to a step of: moving up and down the injection member to disperse steam, hot water, or a combination thereof, where the extent of downward or origin is not claimed thus providing an injection member moves at a desired direction within the cavity and aligning with a hole of a container which is not directly horizontal thereto.  Thus providing an advantage of lining up misaligned nozzle and receiving container.
Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwag et al. (20140137857) in view of Kirchhoff (4906485) and Hoare et al. (9603477).
Kwag and Kirchhoff are taken as above where Kwag teaches a user input part selection of a specific cooking mode which is not illustrated (par. 0032) and thus one of ordinary skill in the art would have been motivated to look to the art of oven controllers comprising user input parts as taught by Hoare.
With respect to claims 10 and 12, Hoare teaches a barcode scanner for reading information directly from a food package (col. 3 lines 18-19).  Thus since Kwag teaches user input and a control module (input part par. 0032), and since Kwag teaches the user input is not illustrated (par. 0032).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a desired user input, relative the teaching of Kwag, such as and including a scanning device as taught by Hoare thus providing the proper cooking by detecting the kind of food by reading a code on the food package and controlled cooking as provided by the mark on the package and further achieving the advantage of automatically setting cooking parameters specific to the steam cooking and heating information as taught by Kwag.
With respect to claim 13, Kwag teaches the heating information comprises injection time points (par. 0054; relative first and second mode).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwag et al. (20140137857) in view of Kirchhoff (4906485) and Fukuda (5156082).
Kwag and Kirchhoff are taken as above
Kwag teaches a cooking cavity comprising walls to form a cooking space for foods and thus one of ordinary skill in the art would have been motivated to look to the art of cooking cavities for retaining food as taught by Fukuda.
Fukuda teaches a same cooking container as Kwag with the same purpose of providing direct cooking of food within a cooking container.  Thus since Kwag teaches a support for holding the food container, since Kwag teaches placement of the container within the cavity (par. 0032) and since Fukuda teaches a same cooking container which is moved in and out of the cooking cavity (col. 3 lines 55-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a door panel as taught by Fukuda for its art recognized purpose of closing the cooking cavity for maintaining the cooking condition therein.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach a door panel and a driving shaft (col. 7 lines 44-45), and the driving shaft is connected to the panel (col. 3 lines 53-56) and is configured to move the door panel (col. 3 lines 53-56) as taught by Fukuda thus providing the advantage of the cooking container which has been heated being removed from the cavity both for providing a safety feature such that the user doesn’t have to reach into the cooking cavity or for providing the cooking container automatically upon opening the door at completion of the cooking time as taught by Fukuda.
Fukuda teaches the placement board, i.e. the container is fixed on the door panel, and the driving shaft is configured to move the door panel to drive the placement board to move out of or move into the casing (col. 3 lines 53-58).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the container is fixed on the door panel, and the driving shaft is configured to move the door panel to drive the placement board to move out of or move into the casing (col. 3 lines 53-58) as taught by Fukuda thus providing the advantage of the cooking container which has been heated being removed from the cavity both for providing a safety feature such that the user doesn’t have to reach into the cooking cavity or for providing the cooking container automatically upon opening the door at completion of the cooking time as taught by Fukuda.
	Kwag teaches with respect to claim 7, the placement board comprises a hollow region (fig. 1 ref. 32; inner cavity of container) and a frame (fig. 1 ref. 31 walls), the frame encircles the hollow region, the hollow region is configured to allow the food item to pass through, and the frame is configured to support the food item (fig. 1).
Fukuda teaches the placement device further comprises a bottom panel (col. 3 lines 53-54), and the bottom panel is fixed in the housing (col. 3 lines 53-54) and comprises a plurality of slot openings (col. 3 line 53 tracks).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach teaches the placement device further comprises a bottom panel (col. 3 lines 53-54), and the bottom panel is fixed in the housing (col. 3 lines 53-54) and comprises a plurality of slot openings (col. 3 line 53 tracks) as taught by Fukuda thus providing the advantage of the cooking container which has been heated being removed from the cavity both for providing a safety feature such that the user doesn’t have to reach into the cooking cavity or for providing the cooking container automatically upon opening the door at completion of the cooking time as taught by Fukuda.
	With respect to claim 9, Kirchoff teaches a pipe within the cooking cavity for drawing air from the cooking cavity (col. 7 lines 54-55).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the air extraction device, provided on the casing and being in communication with an interior of the casing as taught by Kirchoff into the steam chamber as taught by both for its art recognized purpose of providing a continuous flow heater which both provides the air water mixture to the cavity and further drawn the air from the chamber back to the heater for re-heating.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
5968574, 9149058 directed to steam ovens.
8997638, 7638736, 4655192 directed to steam supply to container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792